Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 30, 2022. Claims 1-17 and 19-21 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative James S. Keddie on Jul. 22, 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method of sequencing comprising: 
(a) obtaining a template that comprises a single copy of a first repeat sequence and a single copy of a second repeat sequence, wherein the first and second repeat sequences are in a direct repeat and either identical or nearly identical; 
(b) in the same reaction, hybridizing a primer to a first site that is upstream of the first repeat sequence and hybridizing a primer to a second site that is upstream of the second repeat sequence, wherein the first and second sites are: 
(i) upstream of the first and second repeat sequences, respectively, and 
(ii) equidistant from the first and second repeat sequences; and 
(c) subjecting the hybridization product of (b) to a sequencing-by-synthesis sequencing reaction to produce a sequence read that comprises a combination of the first and second repeat sequences;
wherein the template of (a) is produced by amplifying a double-stranded fragment of DNA, wherein the first and second repeat sequences are amplified from opposite strands of a double-stranded fragment of DNA, respectively, and are identical except for positions that correspond to damaged nucleotides in the double-stranded fragment of DNA or errors that occur during amplification.

Claim 2. (Cancelled)

Claim 3. (Currently Amended) The method of claim [[2]]1, wherein the double-stranded fragment of DNA is genomic DNA.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art references have been identified teaching or suggesting the invention as claimed. See the Interview Summary mailed on Jul. 05, 2022 for more discussions on the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1, 3-17 and 19-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIANXIANG ZOU/Primary Examiner, Art Unit 1648